 Case 2:21-cv-03922-FMO-MAR Document 1-1 Filed 05/10/21 Page 1 of 13 Page ID #:83




 1   DAVID ZARMI
     California Bar No. 245636
 2   8950 W Olympic Blvd., Ste. 533
     Beverly Hills, CA 90211
 3   310-841-6455
     davidzarmi@gmail.com
 4
     Attorney for Defendants
 5

 6                                  UNITED STATES DISTRICT COURT
 7                                 CENTRAL DISTRICT OF CALIFORNIA
 8                                             WESTERN DIVISION
 9

10   CARNEL ROGERS, by and through his Successor
     in Interest, Carmela Rogers; and CARMELA    ) Case No. 2:21-cv-3922
11   ROGERS, an individual,                      )
12                  Plaintiffs,                                   NOTICE OF REMOVAL OF CIVIL ACTION
                                                          )
13          vs.
                                                          )
14                                                                [Re: Los Angeles County Superior Court Case
                                                          )
     LAWNDALE HEALTHCARE & WELLNESS
15
     CENTRE, LLC dba LAWNDALE                 No. 21STCV13152]
                                            )
16   HEALTHCARE & WELLNESS CENTRE;
     BRIUS, LLC; ENSEMBLE HEALTHCARE,
     LLC; GRANITE HILLS HEALTHCARE &        )
17
     WELLNESS CENTRE, LLC; PACIFIC
18   REHABILITATION & WELLNESS CENTRE,
     LP; PACIFIC WELLNESS GP, LLC; and DOES
19   1-50,

20
                    Defendants.

21

22          COME NOW, Defendants LAWNDALE HEALTHCARE & WELLNESS CENTRE, LLC dba

23   LAWNDALE HEALTHCARE & WELLNESS CENTRE; BRIUS, LLC; ENSEMBLE

24   HEALTHCARE, LLC; GRANITE HILLS HEALTHCARE & WELLNESS CENTRE, LLC; PACIFIC
25   REHABILITATION & WELLNESS CENTRE, LP; and PACIFIC WELLNESS GP, LLC (collectively,
26   “Defendants”), by and through their undersigned counsel, hereby remove this action from the Superior
27   Court of the State of California, County of Los Angeles, to the United States District Court for the
28




                                                              1

                                      Defendants’ Notice of Removal of Civil Action
 Case 2:21-cv-03922-FMO-MAR Document 1-1 Filed 05/10/21 Page 2 of 13 Page ID #:84




 1   Central District of California, Western Division, reserving all defenses and reserving all objections to
 2   venue based on 42 U.S.C. § 247d-6d(e)(1), pursuant to 28 U.S.C. §§ 1441 and 1446, on the following
 3   grounds:
 4
                                         I.      STATEMENT OF THE CASE
 5
            1.      This action was filed in the Superior Court of the County of Los Angeles, California as
 6
     Case No. 21STCV13152 on April 23, 2021. (Ex. A, Summons & Complaint.)
 7
            2.      Defendants were collectively served with the Summons and Complaint on April 9, 2021.
 8
     (Ex. A, Summons & Complaint.) Accordingly, this Notice of Removal is timely. See 28 U.S.C. §
 9
     1446(b); Fed. R. Civ. Proc. 6(a)(1).
10
            3.      The Complaint asserts causes of action for alleged elder abuse and neglect, wrongful
11
     death, resulting from alleged misconduct by a covered person in the administration of a covered
12
     countermeasure under the Public Readiness and Emergency Preparedness Act (“PREP Act”), 42
13
     U.S.C. §§ 247d-6d(d), 247d-6e. (See, e.g., Ex. A, Complaint at 2-4, 11-13, 16-21.)
14

15
            4.      More specifically, Plaintiffs claim that Defendants engaged in negligent, willful and/or

16   reckless conduct in the care rendered to Carnel Rogers (“the Decedent”) in relation to exposure,

17   diagnosis, and treatment of COVID-19 and in the distribution, administration, or use of medical

18   countermeasures, like COVID-19 testing and personal protective equipment (PPE), to prevent the spread

19   of COVID-19 within the skilled nursing facility (SNF) for the elderly known as Lawndale Healthcare
20   and Wellness Centre (“Lawndale”), where the Decedent resided. (See, e.g., Ex. A, Complaint at 2-4, 11-
21   13, 16-21.)
22          5.      The Complaint seeks damages including compensation for general damages, special
23
     damages, punitive damages, costs of suit, and attorney’s fees. (Ex. A, Complaint at 29.)
24
                                   II.        PROCEDURAL REQUIREMENTS
25
            6.      This notice is filed on behalf of Defendants in the above-styled case pursuant to 28
26
     U.S.C. § 1446(b)(2)(A).
27

28




                                                              2

                                         Defendants’ Notice of Removal of Civil Action
 Case 2:21-cv-03922-FMO-MAR Document 1-1 Filed 05/10/21 Page 3 of 13 Page ID #:85




 1           7.           Concurrent with the filing of this Notice or promptly thereafter, Defendants are serving
 2   this Notice of Removal on all other parties pursuant to § 1446(d).
 3           8.           Pursuant to § 1446(a), copies of pleadings and documents from the Superior Court for the
 4
     County of Orange served upon or provided to Defendants are attached as Exhibit A.
 5
                   III.      FEDERAL QUESTION JURISDICTION UNDER 28 U.S.C. § 1441(a)
 6
             9.           This case is removable under 28 U.S.C.A. § 1441(a) on the basis of original jurisdiction
 7
     because Plaintiffs assert a claim arising under federal law withing the meaning of § 1331.
 8
             10.          On its face, the allegations contained in the Complaint reflect that a “covered person”
 9
     was involved in “recommended activity” relative to a “covered countermeasure” and therefore presents
10
     a federal question under the PREP Act, 42 U.S.C. §§ 247d-6d, 247d-6e.
11
             11.          As such, Congress provided an exclusive remedy for the substance of the allegations, and
12
     relief sought in the Complaint and Federal law expressly pre-empts state law for purposes of federal
13
     question jurisdiction. §§ 247d-6d, 247d-6e.
14

15
             12.          Federal courts have found “complete preemption” where a federal statute expressly

16   preempts state law and creates an exclusive federal remedy for preempted state claims. See, e.g., Fossen

17   v. Blue Cross & Blue Shield of Mon., Inc., 660 F.3d 1102, 1107 (9th Cir. 2011); In re WTC Disaster

18   Site, 414 F.3d 352, 380 (2d Cir. 2005); Spear Marketing, Inc. v. Bancorp South Bank, 791 F.3d 586 (5th

19   Cir. 2015); Nott v. Aetna U.S. Healthcare, Inc., 303 F.Supp.2d 565 (E.D. Pa. 2004).
20           13.          Here, as set forth below, Defendant asserts that Plaintiffs’ claims are completely
21   preempted by the PREP Act sections found at §§ 247d-6d and 247d-6e. See Bruesewitz v. Wyeth LLC,
22   562 U.S. 223, 253 (2011) (Sotomayor, J., dissenting) (where the majority found the National Childhood
23
     Vaccine Injury Act preempted state law, Justices Sotomayor & Ginsburg further analyzed that the PREP
24
     Act unequivocally demonstrated intent to completely preempt state law through its use of “categorical
25
     (e.g., ‘all’) and/or declarative language (e.g., ‘shall’)”).
26
             14.          Under § 247d-6d(a), a “covered person” is afforded broad immunity for all “claims for
27
     loss arising out of, relating to, or resulting from” the “administration” or "use" of a “covered
28




                                                                 3

                                            Defendants’ Notice of Removal of Civil Action
 Case 2:21-cv-03922-FMO-MAR Document 1-1 Filed 05/10/21 Page 4 of 13 Page ID #:86




 1   countermeasure” as those terms are defined by that section, provided the Secretary of the Department of
 2   Health and Human Services (HHS) issues a declaration to that effect.
 3          15.     For all claims barred by immunity under § 247d-6d that do not assert “willful
 4
     misconduct,” the exclusive remedy for relief is established under § 247d-6e, which permits an individual
 5
     to make a claim for benefits through the Countermeasures Injury Compensation Program, also known as
 6
     the Fund, for a “covered injury directly caused by the administration or use of a covered
 7
     countermeasure.” In fact, and for purposes of illustrating Congress’s intent to address all claims, even a
 8
     claimant alleging “willful misconduct” must first apply for benefits through the Fund under § 247d-6e
 9
     before bringing an action under § 247d-6d(d). § 247d-6e(d)(1). Further, even where a plaintiff has
10
     alleged willful misconduct and exhausted his remedies relative to the Fund, such plaintiff is limited to
11
     “an exclusive Federal cause of action” for willful misconduct “maintained only in the United States
12
     District Court for the District of Columbia.” § 247d-6d(d)-(e)(1) (emphasis added).
13
            16.     Moreover, under § 247d-6d(b)(8), state law that “is different from, or in conflict with,
14

15
     any requirement applicable [for immunity]” is expressly preempted.

16          17.     Therefore, Congress has clearly manifested the intent to preempt state law with respect to

17   claims that invoke PREP Act immunity and to create an exclusive federal remedy for such preempted

18   claims, thereby “completely preempting” state law for purposes of federal question jurisdiction. See

19   Bruesewitz, 562 U.S. at 253.
20          18.     Here, as alleged in the Complaint, Defendants are “covered person[s]” in that Lawndale
21   is a SNF licensed by the State of California and the remaining defendants are alleged to have “operated,
22   managed, or staffed” the Lawndale SNF. (Ex. A, Complaint, at 6-7.) Further, Lawndale, as well as its
23
     employees and affiliates are “covered persons” because each meet the requirements of a “program
24
     planner” of countermeasures under the PREP Act and are “qualified persons who prescribed,
25
     administered or dispensed” a countermeasure under the PREP Act. This was confirmed by the Office of
26
     the General Counsel, HHS in an opinion letter dated August 14, 2020, stating that senior living
27
     communities administering covered countermeasures are “covered persons,” entitled to immunity under
28




                                                           4

                                      Defendants’ Notice of Removal of Civil Action
 Case 2:21-cv-03922-FMO-MAR Document 1-1 Filed 05/10/21 Page 5 of 13 Page ID #:87




 1   the PREP Act by virtue of their status as both “program planners” and “qualified persons.” (Attached as
 2   Exhibit B.)
 3          19.    Plaintiffs’ claim “arises out of, relates to, or results from” the administration and use of a
 4
     “covered countermeasure” obtained through a “means of distribution,” to a “population,” and within a
 5
     “geographic area,” or reasonably believed so by Defendant, for the purpose of treating, diagnosing,
 6
     curing, preventing, or mitigating COVID-19, or the transmission of SARS-CoV-2 or a virus mutating
 7
     therefrom, as such terms are defined within the PREP Act, §§ 247d-6d, 247d-6e, the Declaration Under
 8
     the Public Readiness and Emergency Preparedness Act for Medical Countermeasures Against COVID-
 9
     19, 85 Fed. Reg. 15198 (Mar. 17, 2020), amended by 85 Fed. Reg. 21012 (Apr. 15, 2020), and all
10
     corresponding amendments, regulations, and interpretational case law.
11
            20.    At the time of the allegations set forth in the Complaint, and based on such allegations,
12
     Defendants were acting as “program planner[s]” that supervised the infection control policy program,
13
     under which FDA-approved personal protective equipment including, inter alia, N95 respirators, face
14

15
     shields, and gowns as well as diagnostic countermeasures were distributed and administered to the

16   Decedent and the Lawndale staff in an effort to diagnose, mitigate, and prevent COVID-19, or the

17   transmission of SARS-CoV-2 or a virus mutating therefrom. Further, Defendants’ employees and

18   affiliates were acting as employees of “program planner[s]” that supervised and administered the

19   infection control program that provided and used FDA-approved countermeasures on the Decedent and
20   the Lawndale staff in an effort to diagnose and mitigate COVID-19, or the transmission of SARS-CoV-2
21   or a virus mutating therefrom.
22          21.    At the time of the allegations set forth in the Complaint, and based on such allegations,
23
     Defendants’ employees and affiliates were acting as “qualified persons” because Defendants’ employees
24
     were authorized to administer, deliver, and use FDA-covered countermeasures, like personal protective
25
     equipment and FDA-approved COVID-19 devices, medication, and diagnostic tests to diagnose and
26
     prevent COVID-19, or the transmission of SARS-CoV-2 or a virus mutating therefrom.
27

28




                                                           5

                                      Defendants’ Notice of Removal of Civil Action
 Case 2:21-cv-03922-FMO-MAR Document 1-1 Filed 05/10/21 Page 6 of 13 Page ID #:88




 1          22.     At the time of the allegations set forth in the Complaint, and based on such allegations,
 2   Defendants were engaged in the management and operation of countermeasure programs in an effort to
 3   diagnose and prevent COVID-19, or the transmission of SARS-CoV-2 or a virus mutating therefrom to a
 4
     “population” and within a “geographic area” specified by the Declaration under the PREP Act for
 5
     Medical Countermeasures against COVID-19, 85 Fed. Reg. 15198 (Mar. 17, 2020), and all amendments
 6
     thereto (“Declaration”), or reasonably believed so by Defendants. Likewise, Defendants’ employees
 7
     and affiliates were physically providing the countermeasures to the Decedent and using the
 8
     countermeasures in an effort to diagnose and prevent COVID-19, or the transmission of SARS-CoV-2
 9
     or a virus mutating therefrom to a “population” and within a “geographic area” specified by the
10
     Declaration, and all amendments thereto, or reasonably believed so by Defendants. The HHS Secretary
11
     confirmed the same in a guidance letter dated August 31, 2020 that diagnostic testing for COVID-19 in
12
     senior living communities qualifies as a “covered countermeasure” triggering PREP Act immunity.
13
     (Attached as Exhibit C.) 1
14

15
            23.     At the time of the allegations set forth in the Complaint, the respirators and PPE used by

16   Defendants were approved by the FDA as a qualified pandemic or epidemic product and were

17   respiratory protective devices approved by the National Institute for Occupational Safety and Health

18   under 42 CFR part 84, and were administered, delivered, distributed, and dispensed in accordance with

19   the public health and medical response of the State of California or reasonably believed so by
20   Defendants. As noted above, Plaintiffs’ claim “arises out of, relates to, or results from” the
21   administration and use of such “covered countermeasures.”
22          24.     On January 8, 2021, HHS General Counsel issued new controlling authority (hereinafter
23
     “AO 21-01,” attached as Exhibit D) 2 confirming unequivocally that: (1) the PREP Act is invoked by
24

25
     1
       Also available at https://www.hhs.gov/guidance/sites/default/files/hhs-guidance-documents/prep-act-
26   coverage-for-screening-in-congregate-settings.pdf.
     2
27
       Also available at https://www.hhs.gov/guidance/sites/default/files/hhs-guidance-
     documents/2101081078-jo-advisory-opinion-prep-act-complete-preemption-01-08-2021-final-hhs-
28   web.pdf.



                                                           6

                                      Defendants’ Notice of Removal of Civil Action
 Case 2:21-cv-03922-FMO-MAR Document 1-1 Filed 05/10/21 Page 7 of 13 Page ID #:89




 1   allegations like those in the Complaint, including alleged inaction or failure to act; (2) the PREP Act is a
 2   “‘Complete Preemption’ Statute” which confers federal question removal jurisdiction under 28 U.S.C. §
 3   1441(a); and (3) as discussed in more detail below, federal jurisdiction is separately conferred in such
 4
     cases under the doctrine articulated by the Supreme Court in Grable & Sons Metal Prod., Inc. v. Darue
 5
     Eng’g & Mfg., 545 U.S. 308 (2005), because “ordaining the metes and bounds of PREP Act protection
 6
     in the context of a national health emergency necessarily means that the case belongs in federal court.”
 7
     (Emphasis added.)
 8
            25.     AO 21-01 unequivocally states that “[t]he PREP Act is a ‘Complete Preemption’
 9
     Statute,” because it establishes both a federal and administrative cause of action as the only viable claim,
10
     and vests exclusive jurisdiction in federal court.” (Ex. D at 2.)
11
            26.     AO 21-01 rejects the notion that immunity under the PREP Act requires actual “use” of a
12
     covered countermeasure. Specifically, AO 21-01 provides that “this ‘black and white’ view clashes with
13
     the plain language of the PREP Act, which extends immunity to anything ‘relating to’ the administration
14

15
     of a covered countermeasure.” (Ex. D at 3.)

16          27.     Specifically, AO 21-01 provides that “[p]rioritization or purposeful allocation of a

17   Covered Countermeasure, particularly if done in accordance with a public health authority’s directive,

18   can fall within the PREP Act and this Declaration[’]s liability protections. There can potentially be

19   other situations where a conscious decision not to use a covered countermeasure could relate to the
20   administration of the countermeasure.” (Ex. D at 3, emphasis added.) Thus, “program planners” fall
21   within the set of “covered persons” under the PREP Act and the “decision-making that leads to the non-
22   use of covered countermeasures by certain individuals is the grist of program planning, and is expressly
23
     covered by PREP Act.” (Id. at 4, emphasis added.)
24
            28.     In the fourth amendment to the Declaration, the HHS Secretary expressly addressed
25
     inaction, as the Secretary defined “administration” of covered countermeasures to include not only
26
     physical use, but non-use, such as activities and decisions, as well as management and operation, of
27
     countermeasure programs generally. This distinction makes “explicit that there can be situations where
28




                                                           7

                                      Defendants’ Notice of Removal of Civil Action
 Case 2:21-cv-03922-FMO-MAR Document 1-1 Filed 05/10/21 Page 8 of 13 Page ID #:90




 1   not administering a covered countermeasure to a particular individual can fall within the PREP Act and
 2   this Declaration’s liability protections.” 85 Fed. Reg. 79190, 79194 (emphasis added) & 79197
 3   (examples of such situations) (Dec. 9, 2020).
 4
            29.      Because Defendants are Covered Persons and because Plaintiffs’ allegations concern
 5
     Defendant’s conscious decisions to use or not use covered countermeasures, including “implementing
 6
     policies and procedures relating to infectious diseases” and PPE, Plaintiffs’ claims squarely fall within
 7
     the PREP Act.
 8
            30.      As confirmed in AO 21-01, when the PREP Act is triggered, complete preemption
 9
     attaches. Indeed, “[t]he sine qua non of a statute that completely preempts is that it establishes either a
10
     federal cause of action, administrative or judicial, as the only viable claim or vests exclusive jurisdiction
11
     in a federal court. The PREP Act does both.” (Ex. D at 2.)
12
            31.      AO 21-01 is binding on this court, as the HHS Secretary incorporated all HHS Advisory
13
     Opinions pertaining to COVID-19 into the PREP Act’s implementing Declaration itself and proclaimed
14

15
     that the Declaration “must” be construed in accordance with them. 85 Fed. Reg. at 79191. As such, the

16   HHS Advisory Opinions are no longer “advisory,” as they now have the same “controlling weight” as

17   the Declaration and the PREP Act itself. Where Congress has expressly delegated interpretative

18   authority to an agency, that agency’s interpretative proclamations are controlling on the federal courts.

19   Chevron, U.S.A., Inc. v. NRDC, Inc., 467 U.S. 837, 843-44 (1984). To avoid any doubt on this point, the
20   Secretary amended the Declaration for a fifth time, confirming again in the Declaration itself that the
21   PREP Act is a complete preemption statute. 86 Fed. Reg. 7872, 7873-74 (Feb. 2, 2021). 3 Congress has
22   reinforced the Secretary’s ultimate authority over these matters concerning the PREP Act, and warns
23
     that “[n]o court . . . shall have subject matter jurisdiction to review, whether by mandamus or otherwise,
24
     any action by the Secretary under [the PREP Act].” 42 U.S.C. § 247d-6d(b)(1), (4) & (7). Thus, the
25

26

27   3
      Notably, this Fifth Amendment was done under the new Biden Administration, meaning that the
28   HHS’s interpretation of the PREP Act is nonpolitical.



                                                            8

                                       Defendants’ Notice of Removal of Civil Action
 Case 2:21-cv-03922-FMO-MAR Document 1-1 Filed 05/10/21 Page 9 of 13 Page ID #:91




 1   federal courts must follow AO 21-01’s controlling authority that the PREP Act is a complete preemption
 2   statute.
 3              32.   AO 21-01 itself was preceded by other HHS authorities that have provided guidance to
 4
     the courts in construing the PREP Act. For example, Advisory Opinion 20-04 confirms that any
 5
     individual or organization can potentially be a program planner and receive PREP Act coverage--“even
 6
     grocery stores, universities, private businesses, places of worship, and private transportation providers.” 4
 7
     And, as described above, HHS issued separate guidance letters specifically confirming that residential
 8
     care facilities for the elderly are program planners or qualified persons under the PREP Act when they
 9
     administer or use diagnostic testing and other covered countermeasures. (See n.1, ante.)
10
                33.   In a recent case with allegations similar to the instant one, and following a motion to
11
     remove from California state court, the court in Garcia v. Welltower OpCo Group LLC, 2021 U.S. Dist.
12
     LEXIS 25738 (C.D. Cal. Feb. 10, 2021) denied the plaintiff’s motion to remand and granted the
13
     defendants’ motion to dismiss. The court there found that the plaintiff's allegations included the “use
14

15
     and misuse of PPE” and detailed “infection control measures and procedures including symptom

16   checking, staff monitoring and screening, and limiting visitation.” (Id. at *8.) Specifically, the Court

17   held: (1) “[t]he acts and omissions alleged by Plaintiffs appear almost verbatim in the January 8, 2021

18   Advisory Opinion” and, accordingly, the PREP Act applied to the plaintiffs’ claims (id. at *14); (2)

19   “because the OGC stated [in the January 8, 2021 Advisory Opinion] that the PREP Act is a complete
20   preemption statute . . . an adequate basis for federal question jurisdiction exists” (id.); (3) prior federal
21   opinions holding that the PREP Act did not provide a basis for federal question jurisdiction preceded
22   more recent guidance from the OGC (Advisory Opinion published January 8, 2021), which established
23
     that “when a party attempts to comply with federal guidelines--in this case the COVID-19 pandemic--
24
     the PREP Act would provide complete preemption” (id. at 10); and (4) “While the Court acknowledges
25
     that certain allegations relate to a failure to abide by local or federal health guidelines, these allegations
26

27   4
      Available at https://www.hhs.gov/guidance/sites/default/files/hhs-guidance-
28   documents/AO%204.2_Updated_FINAL_SIGNED_10.23.20.pdf.



                                                             9

                                        Defendants’ Notice of Removal of Civil Action
 Case 2:21-cv-03922-FMO-MAR Document 1-1 Filed 05/10/21 Page 10 of 13 Page ID #:92




 1   related to momentary lapses. Taken as true, all Plaintiffs’ FAC discloses are possible unsuccessful
 2   attempts at compliance with federal or state guidelines--something which the PREP Act, the
 3   Declaration, and the January 8, 2021 Advisory Opinion cover.” (Id. at 14.)
 4
               34.    Furthermore, since the Garcia decision, the HHS Secretary amended the Declaration a
 5
     sixth time, reaffirming, “The plain language of the PREP Act makes clear that there is preemption of
 6
     state law as described above.” 86 Fed. Reg. 9516, 9517 (Feb. 16, 2021). 5
 7
               35.    Despite Plaintiffs’ assertion of state law claims, because the PREP Act offers complete
 8
     preemption, jurisdiction over the claims is exclusively federal. See Beneficial Nat. Bank v. Anderson,
 9
     539 U.S. 1, 8 (2003) (“[w]hen the federal statute completely preempts the state-law cause of action, a
10
     claim which comes within the scope of that cause of action, even if pleaded in terms of state law, is in
11
     reality based on federal law”). Thus, under preemption doctrine alone, removal is proper under 28
12
     U.S.C. § 1441(a).
13
               36.    In addition to complete preemption, AO 21-01 confirms that the PREP Act confers
14

15
     separate, independent grounds for federal question jurisdiction under the Grable doctrine. AO 21-01

16   highlights the Secretary’s conclusion in the Declaration that “there are substantial federal legal and

17   policy issues, and substantial federal legal and policy interests within the meaning of [the Grable

18   doctrine] in having a unified, whole-of-nation response to the COVID-19 pandemic among federal,

19   state, local, and private sector entities.” (Ex. D at 5 (quoting 85 Fed. Reg. at 79197).)
20             37.    The Advisory Opinion’s interpretation of Grable is consistent with the Supreme Court’s
21   long-standing rule “that in certain cases federal question jurisdiction will lie over state-law claims that
22   implicate federal issues.” 545 U.S. at 312. “The doctrine captures the commonsense notion that a
23
     federal court ought to be able to hear claims recognized under state law that nonetheless turn on
24
     substantial questions of federal law, and thus justify resort to the experience, solicitude, and hope of
25
     uniformity that a federal forum offers on federal issues.” Id.
26

27
     5
28       See n.3, ante, regarding the nonpolitical nature of the HHS interpretation.



                                                             10

                                        Defendants’ Notice of Removal of Civil Action
 Case 2:21-cv-03922-FMO-MAR Document 1-1 Filed 05/10/21 Page 11 of 13 Page ID #:93




 1          38.     The Grable Court determined that no single, precise test exists for determining whether
 2   an embedded federal issue exists, but that, in general, a two-step process exists for determining whether
 3   a state law claim “arises under” federal law: (1) the state law claim must necessarily raise a stated
 4
     federal issue that is actually disputed and substantial; and (2) federal courts must be able to entertain the
 5
     state law claims “without disturbing a congressionally approved balance of state and federal judicial
 6
     responsibilities.” 545 U.S. at 314. Here, both prongs are satisfied.
 7
            39.     First, Plaintiffs bring claims as a result for Defendant’s alleged use or administration (or
 8
     nonuse or non-administration) of covered countermeasures in connection with the care and treatment of
 9
     the Decedent, which necessarily implicates disputed and substantial federal issues. See 42 U.S.C. §
10
     247d-6d.
11
            40.     Second, as confirmed by the Advisory Opinion and the Declaration, the PREP Act
12
     expresses a clear intention to supersede and preempt state control of the very issues raised by Plaintiffs,
13
     i.e., issues concerning Defendant’s decisions to use or not use covered countermeasures, including the
14

15
     use or non-use of PPE. A substantial and disputed federal issue regarding the application of the PREP

16   Act to Plaintiffs’ claims therefore necessarily exists and must be resolved by this Court to ensure the

17   uniform and appropriate application of the PREP Act.

18          41.     Courts have long recognized federal jurisdiction under the Grable doctrine. See, e.g.,

19   McKay v. City & Cty. of San Francisco, 2016 U.S. Dist. LEXIS 178436, at *13-14 (N.D. Cal. Dec. 23,
20   2016) (finding federal jurisdiction under Grable where plaintiff’s request that court enjoin use of flight
21   paths was “tantamount” to a challenge to the validity of an FAA decision); Bender v. Jordan, 623 F.3d
22   1128, 1131 (D.C. Cir. 2010) (finding federal jurisdiction under Grable where breach of contract action
23
     arose under federal law because agreement was required by federal law and turned on interpretation of
24
     federal regulations).
25
            42.     The two-step process is also satisfied where the alleged dispute “could have” supported
26
     the defendant’s assertion of a federal declaratory judgment action. See Hollyvale Rental Holdings, LLC
27
     v. Baum, 2018 U.S. Dist. LEXIS 56435, at *9 (D. Nev. Mar. 31, 2018) (Grable federal question
28




                                                            11

                                       Defendants’ Notice of Removal of Civil Action
 Case 2:21-cv-03922-FMO-MAR Document 1-1 Filed 05/10/21 Page 12 of 13 Page ID #:94




 1   jurisdiction existed under the “coercive action” doctrine where defendant “could have . . . brought a
 2   separate federal declaratory judgment action”).
 3          43.     The Grable doctrine and PREP Act are thus directly applicable to Plaintiffs’ claims in
 4
     any event and support this Court’s jurisdiction.
 5
            WHEREFORE, having shown that this case is properly removable on the basis of diversity
 6
     jurisdiction as well as federal question jurisdiction, Defendant provides notice pursuant to 28 U.S.C. §
 7
     1446 that the Action pending in Superior Court for the County of Los Angeles, California, case no.
 8
     21STCV13152, is removed to the United States District Court for the Central District of California,
 9
     Western Division, and respectfully requests that this Court exercise jurisdiction over this case.
10

11
            Respectfully submitted this 10th day of May, 2021.
12

13
                                                                ZARMI LAW
14

15

16
                                                          By: /s/ David Zarmi
17                                                            8950 W Olympic Blvd., #533
                                                              Beverly Hills, CA 90211
18                                                             310-841-6455
19
                                                              davidzarmi@gmail.com
                                                              Attorney for Defendants Lawndale Healthcare &
20
                                                             Wellness Centre, LLC dba Lawndale Healthcare
                                                              & Wellness Centre; Brius, LLC; Ensemble
21
                                                             Healthcare, LLC; Granite Hills Healthcare &
                                                             Wellness Centre, LLC; Pacific Rehabilitation &
22
                                                             Wellness Centre, LP; and Pacific Wellness GP,
                                                              LLC
23

24

25

26

27

28




                                                           12

                                      Defendants’ Notice of Removal of Civil Action
 Case 2:21-cv-03922-FMO-MAR Document 1-1 Filed 05/10/21 Page 13 of 13 Page ID #:95




 1                                        CERTIFICATE OF SERVICE
 2          I hereby certify that on this 7th day of May, 2021, I will electronically file the foregoing with the
 3   Clerk of the Court using the CM/ECF system, which will then be sent Electronically to the registered
 4
     participants as identified on the Notice of Electronic Filing and paper copies will be sent by first class
 5
     mail to any counsel of record indicated as non-registered participants.
 6
     Dated: May 10, 2021                                                      /s/ David Zarmi__________
 7                                                                            Attorney for Defendants
 8
     Attorneys for Plaintiffs:
 9
     Dawn M. Smith, Esq., SBN 222481
10
     SMITH CLINSESMITH, LLP
11   325 N St. Paul St., 29th Fl.
     Dallas, TX 75201
12   Telephone: (214) 953-1900
     Facsimile: (214) 953-1901
13
     dawn@smithclinesmith.com
14   service@smithclinesmith.com

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                            13

                                       Defendants’ Notice of Removal of Civil Action
